DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Application Serial Number (17/504,047), filed October 18, 2021.  As originally filed, Claims 1-22 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 10, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 7, 8, and 18 of U.S. Patent No. 10,674,206. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application are commensurate in scope with Claim 4 of USPAT 10,674,206 because they both substantially recite the language in bold:
A method for evaluating multiple qualities of a presented content item, the method comprising:
receiving, using a hardware processor associated with a computing device, a plurality of measurement streams associated with a presentation of a video content item comprising a plurality of frames;
extracting, using the hardware processor, a plurality of measurements from the plurality of measurement streams;
associating, using the hardware processor, each measurement of the plurality of extracted measurements with a particular time position of the presentation of the video content item, wherein groups of measurements are associated with each time position of the presentation of the video content item;
in response to associating each measurement of the plurality of extracted measurements with the particular time position of the presentation of the video content item, determining, using the hardware processor, that a measurement is not extracted from a measurement stream and is not associated with the particular time position;
assigning, using the hardware processor, a missing measurement to the measurement that was not extracted from the measurement stream and is not associated with the particular time position;’
determining, using the hardware processor, an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position;
combining, using the hardware processor, the plurality of interaction to generate a media quality score for the presentation of the video content item;
determining, using the hardware processor, whether the video content item was presented as intended by a content provider; and
transmitting, using the hardware processor, a notification that includes the media quality score and that includes an indication of the determination of whether the video content item was presented as intended by the content provider.
Claim 4 of the instant application are commensurate in scope with Claim 5 of USPAT 10,674,206 because they both substantially recite the language in bold:
The method of claim 4, further comprising:
receiving a plurality of criteria for determining a media quality score;
generating browser code that monitors a subset of measurement streams from the plurality of measurement streams associated with the video content item being presented using a web browsing application;
transmitting the browser code to the web browsing application; and
receiving the subset of measurement streams corresponding to the presentation of the video content item.
Claim 8 of the instant application are commensurate in scope with Claim 6 of USPAT 10,674,206 because they both substantially recite the language in bold:
The method of claim 4, further comprising assigning a last known measurement as the measurement for the media quality score.
Claim 9 of the instant application are commensurate in scope with Claim 7 of USPAT 10,674,206 because they both substantially recite the language in bold:
The method of claim 4, further comprising determining the measurement from a time window of the video content item.
Claim 10 of the instant application are commensurate in scope with Claim 8 of USPAT 10,674,206 because they both substantially recite the language in bold:
The method of claim 4, wherein the plurality of measurement streams includes a viewability measurement stream, wherein the viewability measurement stream includes a viewability score for each frame of the video content item based on a percentage of a frame of the video content item that is in view.
Claim 21 of the instant application are commensurate in scope with Claim 18 of USPAT 10,674,206 because they both substantially recite the language in bold:
A system for evaluating multiple qualities of a presented content item, the system comprising:
a memory; and
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to:
receive a plurality of measurement streams associated with a presentation of a video content item comprising a plurality of frames;
extract a plurality of measurements from the plurality of measurement streams;
associate each measurement of the plurality of extracted measurements with a particular time position of the presentation of the video content item, wherein groups of measurements are associated with each time position of the presentation of the video content item;
in response to associating each measurement of the plurality of extracted measurements with the particular time position of the presentation of the video content item, determine that a measurement is not extracted from a measurement stream and is not associated with the particular time position;
assign a missing measurement to the measurement that was not extracted from the measurement stream and is not associated with the particular time position;
determine an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position;
combine the plurality of interaction to generate a media quality score for the presentation of the video content item;
determine whether the video content item was presented as intended by a content provider; and
transmit a notification that includes the media quality score and that includes an indication of the determination of whether the video content item was presented as intended by the content provider.
Claim 22 of the instant application are commensurate in scope with Claim 19 of USPAT 10,674,206 because they both substantially recite the language in bold:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for evaluating multiple qualities of a presented content item, the method comprising:
receiving a plurality of measurement streams associated with a presentation of a video content item comprising a plurality of frames;
extracting, using the hardware processor, a plurality of measurements from the plurality of measurement streams;
associating each measurement of the plurality of extracted measurements with a particular time position of the presentation of the video content item, wherein groups of measurements are associated with each time position of the presentation of the video content item;
in response to associating each measurement of the plurality of extracted measurements with the particular time position of the presentation of the video content item, determining that a measurement is not extracted from a measurement stream and is not associated with the particular time position;
assigning a missing measurement to the measurement that was not extracted from the measurement stream and is not associated with the particular time position;
determining an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position;
combining the plurality of interaction to generate a media quality score for the presentation of the video content item;
determining whether the video content item was presented as intended by a content provider; and
transmitting a notification that includes the media quality score and that includes an indication of the determination of whether the video content item was presented as intended by the content provider.
Claim 1-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 20, and 21 of U.S. Patent No. 11,153,644. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application are commensurate in scope with Claim 1 of USPAT 11,153,644 because they both substantially recite the language in bold:
A method for evaluating multiple qualities of a presented content item, the method comprising:
associating, using a hardware processor, each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item;
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determining, using the hardware processor, that a measurement from the plurality of measurements is not associated with the particular time position;
assigning, using the hardware processor, a missing measurement to the measurement that was not associated with the particular time position;
determining, using the hardware processor, an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position; and
combining, using the hardware processor, the plurality of interaction scores to generate a media quality score for the presentation of the content item.
Claim 2 of the instant application are commensurate in scope with Claim 2 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising:
receiving the plurality of measurement streams associated with the presentation of the content item; and
extracting the plurality of measurements from the plurality of measurement streams.
Claim 3 of the instant application are commensurate in scope with Claim 3 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising:
determining whether the content item was presented as intended by a content provider; and
transmitting a notification that includes the media quality score and that includes an indication of the determination of whether the content item was presented as intended by the content provider.
Claim 4 of the instant application are commensurate in scope with Claim 4 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising:
receiving a plurality of criteria for determining the media quality score;
generating browser code that monitors a subset of measurement streams from the plurality of measurement streams associated with the content item being presented using a web browsing application;
transmitting the browser code to the web browsing application; and receiving the subset of measurement streams corresponding to the presentation of the content item.
Claim 5 of the instant application are commensurate in scope with Claim 5 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 4, further comprising:
determining that a measurement stream of the plurality of measurement streams is relatively constant over the presentation of the content item; and
determining that the measurement stream should no longer be collected in response to determining that the measurement stream is relatively constant over the presentation of the content item.
Claim 6 of the instant application are commensurate in scope with Claim 6 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 5, further comprising modifying the browser code to receive a single measurement associated with the measurement stream, wherein the measurement stream is inhibited from being collected.
Claim 7 of the instant application are commensurate in scope with Claim 7 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 5, further comprising reducing a sampling rate associated with the measurement stream.
Claim 8 of the instant application are commensurate in scope with Claim 8 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising assigning a last known measurement as the measurement for the media quality score.
Claim 9 of the instant application are commensurate in scope with Claim 9 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising determining the measurement from a time window of the content item.
Claim 10 of the instant application are commensurate in scope with Claim 10 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the content item is a video content item, wherein the plurality of measurement streams includes a viewability measurement stream, and wherein the viewability measurement stream includes a viewability score for each frame of the video content item based on a percentage of a frame of the video content item that is in view.
Claim 11 of the instant application are commensurate in scope with Claim 11 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the plurality of measurement streams includes a duration measurement stream, wherein the duration measurement stream includes a duration score of the presentation of the content item compared with one or more intended durations.
Claim 12 of the instant application are commensurate in scope with Claim 12 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the content item is a video content item, wherein the plurality of measurement streams includes a screen diagonal measurement stream, and wherein the screen diagonal measurement stream includes a screen diagonal score for each frame of the video content item that compares a window diagonal of a video window presenting the frame of the video content item with an available screen diagonal.
Claim 13 of the instant application are commensurate in scope with Claim 13 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the plurality of measurement streams includes an audio level measurement stream, wherein the audio level measurement stream includes an audio level score for each frame of the content item that compares an audio level of an audio portion of the frame of the content item with a maximum available audio level.
Claim 14 of the instant application are commensurate in scope with Claim 14 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the plurality of measurement streams includes a contextual classification measurement stream, wherein the contextual classification measurement stream includes a contextual classification score for each frame of the content item.
Claim 15 of the instant application are commensurate in scope with Claim 15 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the plurality of measurement streams includes a brand safety measurement stream, wherein the brand safety measurement stream includes a brand safety measurement score for each frame of the content item.
Claim 16 of the instant application are commensurate in scope with Claim 16 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, wherein the plurality of measurement streams includes a content adjacency stream, wherein the content adjacency stream includes a content adjacency score for each frame of the content item based on other content items presented along with the frame of the content item.
Claim 17 of the instant application are commensurate in scope with Claim 17 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 1, further comprising:
generating a plurality of media quality scores based on the presentation of content items;
receiving outcome information associated with each of the content items; and
associating each of the plurality of media quality scores with a predicted outcome.
Claim 18 of the instant application are commensurate in scope with Claim 18 of USPAT 11,153,644 because they both substantially recite the language in bold:
The method of claim 17, wherein the outcome information includes at least one of a lift and a conversion.
Claim 19 of the instant application are commensurate in scope with Claim 19 of USPAT 11,153,644 because they both substantially recite the language in bold:

The method of claim 17, further comprising optimizing the predicted outcome associated with the content item by optimizing the media quality score of the content item.
Claim 21 of the instant application are commensurate in scope with Claim 20 of USPAT 11,153,644 because they both substantially recite the language in bold:
A system for evaluating multiple qualities of a presented content item, the system comprising:
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to:
associate each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item;
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determine that a measurement from the plurality of measurements is not associated with the particular time position;
assign a missing measurement to the measurement that was not associated with the particular time position;
determine an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position; and
combine the plurality of interaction scores to generate a media quality score for the presentation of the content item.
Claim 22 of the instant application are commensurate in scope with Claim 21 of USPAT 11,153,644 because they both substantially recite the language in bold:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for evaluating multiple qualities of a presented content item, the method comprising:
associating each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item;
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determining that a measurement from the plurality of measurements is not associated with the particular time position;
assigning a missing measurement to the measurement that was not associated with the particular time position;
determining an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position; and
combining the plurality of interaction scores to generate a media quality score for the presentation of the content item.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 16, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. (US 2014/0109124 A1 “Morales”) in view of Lee et al. (US 2014/0195330 A1 “Lee”).
In regards to Claim 1, Morales teaches a method for evaluating multiple qualities of a presented content item, the method comprising:
associating, using a hardware processor, each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item (Table 10 of Fig. 1 including a sequence of observations organized in time or space for each data source, as described in [0021,0025]);
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determining, using the hardware processor, that a measurement from the plurality of measurements is not associated with the particular time position (aligning the data in series to identify missing data items, as described in [0026]; with further reference to data gaps, as described in [0027]);
assigning, using the hardware processor, a missing measurement to the measurement that was not associated with the particular time position (interpolation or fusion of data sets to replace data gaps, as described in [0027]).
Morales generally discloses a technique for correlating data sets for the purpose of inferring attributes of viewership (as described in [0029]).  However, Morales does not describe the technique in sufficient detail as to demonstrate generating, using the hardware processor, a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item.
In a similar field of invention, Lee teaches a method and system for aggregating data associated with a presentation of media and producing an effectiveness score (Abstract).  In particular, Lee demonstrates generating, using the hardware processor, a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item (process of Fig. 7 including generating an effectiveness score associated with the presentation of media content at a first and second time, as described in [0083,0088,0089]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 2, the combination of Morales and Lee teaches the method of claim 1, further comprising:
receiving the plurality of measurement streams associated with the presentation of the content item (Morales: process of Fig. 7 including Data Acquisition Process 80, as described in [0042]); and
extracting the plurality of measurements from the plurality of measurement streams (process of Fig. 8 including operations of Data Set Extraction Module 114, as described in [0043]).
In regards to Claim 3, the combination of Morales and Lee teaches the method of claim 1, further comprising:
determining whether the content item was presented as intended by a content provider (Lee: determination of attributes relating to viewability including user modification of presentation, as described in [0045]); and
transmitting a notification that includes the media quality score and that includes an indication of the determination of whether the content item was presented as intended by the content provider (Lee: aggregated data presented to service provider, as described in [0051]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 4, the combination of Morales and Lee teaches the method of claim 1, further comprising:
receiving a plurality of criteria for determining the media quality score (data associated with the presentation of media to define one or more effectiveness scores associated with a user’s interaction with the media presentation, as described in [0046]);
generating browser code that monitors a subset of measurement streams from the plurality of measurement streams associated with the content item being presented using a web browsing application (data collection agents including by Service Provider 110, as described in [0024]; with further reference to VPAID protocol, as described in [0074]);
transmitting the browser code to the web browsing application (Service Provider 110 configured to send data collection agents to client device, as described in [0024]); and
receiving the subset of measurement streams corresponding to the presentation of the content item (operations of Collection Agents 121 for transmission of collected data, as described in [0033]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 8, the combination of Morales and Lee teaches the method of claim 1, further comprising assigning a last known measurement as the measurement for the media quality score (Lee: Analysis Module 138 defining an effectiveness score associated with the presentation of the media at the first time, as described in [0040]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 9, the combination of Morales and Lee teaches the method of claim 1, further comprising determining the measurement from a time window of the content item (Morales: time period of interest for comparison of data sets, as described in [0027,0029]).
In regards to Claim 10, the combination of Morales and Lee teaches the method of claim 1, wherein the content item is a video content item, wherein the plurality of measurement streams includes a viewability measurement stream, and wherein the viewability measurement stream includes a viewability score for each frame of the video content item based on a percentage of a frame of the video content item that is in view (Lee: (viewability factor measured as a percentage, as described in [0046-0048]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 11, the combination of Morales and Lee teaches the method of claim 1, wherein the plurality of measurement streams includes a duration measurement stream, wherein the duration measurement stream includes a duration score of the presentation of the content item compared with one or more intended durations (Lee: viewability factor measuring duration of consumption, as described in [0048]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 12, the combination of Morales and Lee teaches the method of claim 1, wherein the content item is a video content item, wherein the plurality of measurement streams includes a screen diagonal measurement stream, and wherein the screen diagonal measurement stream includes a screen diagonal score for each frame of the video content item that compares a window diagonal of a video window presenting the frame of the video content item with an available screen diagonal (Lee: measurement of size of video player relative to display area, as described in [0045,0065]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 13, the combination of Morales and Lee teaches the method of claim 1, wherein the plurality of measurement streams includes an audio level measurement stream, wherein the audio level measurement stream includes an audio level score for each frame of the content item that compares an audio level of an audio portion of the frame of the content item with a maximum available audio level (Lee: attributes including percentage of maximum volume, as described in [0045,0086]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 14, the combination of Morales and Lee teaches the method of claim 1, wherein the plurality of measurement streams includes a contextual classification measurement stream, wherein the contextual classification measurement stream includes a contextual classification score for each frame of the content item (Lee: comment factor, as described in [0063]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 16, the combination of Morales and Lee teaches the method of claim 1, wherein the plurality of measurement streams includes a content adjacency stream, wherein the content adjacency stream includes a content adjacency score for each frame of the content item based on other content items presented along with the frame of the content item (Lee: collection time interval at increments of completion percentage, as described in [0034]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).
In regards to Claim 20, the combination of Morales and Lee teaches the method of claim 1, further comprising:
determining an interaction score between each measurement in a group of measurements at each particular time position of the plurality of measurement streams to obtain a plurality of interaction scores for the plurality of measurement streams at each time position (Lee: Analyze Data at 282 defining one or more effectiveness scores, as described in [0046]); and
combining the plurality of interaction scores to generate the media quality score for the presentation of the content item (Lee: generation of aggregated data set at 285, as described in [0050]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).

In regards to Claim 21, Morales teaches a system for evaluating multiple qualities of a presented content item (System 110 of Fig. 8, as introduced in [0043]), the system comprising:
a hardware processor that, when executing computer executable instructions stored in the memory (Computer System 142 of Fig. 9 including Processor 144 and memory, as described in [0047]), is configured to:
associate each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item (Table 10 of Fig. 1 including a sequence of observations organized in time or space for each data source, as described in [0021,0025]);
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determine that a measurement from the plurality of measurements is not associated with the particular time position (aligning the data in series to identify missing data items, as described in [0026]; with further reference to data gaps, as described in [0027]);
assign a missing measurement to the measurement that was not associated with the particular time position (interpolation or fusion of data sets to replace data gaps, as described in [0027]).
	Morales generally discloses a technique for correlating data sets for the purpose of inferring attributes of viewership (as described in [0029]).  However, Morales does not describe the technique in sufficient detail as to demonstrate generate a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item.
In a similar field of invention, Lee teaches a method and system for aggregating data associated with a presentation of media and producing an effectiveness score (Abstract).  In particular, Lee demonstrates generate a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item (process of Fig. 7 including generating an effectiveness score associated with the presentation of media content at a first and second time, as described in [0083,0088,0089]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).

In regards to Claim 22, Morales teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for evaluating multiple qualities of a presented content item (Computer System 142 of Fig. 9 including Processor 144 and memory, as described in [0047]), the method comprising:
associating each measurement of a plurality of measurements from a plurality of measurement streams with a particular time position of the presentation of a content item, wherein groups of measurements are associated with each time position of the presentation of the content item (Table 10 of Fig. 1 including a sequence of observations organized in time or space for each data source, as described in [0021,0025]);
in response to associating each measurement of the plurality of measurements with the particular time position of the presentation of the content item, determining that a measurement from the plurality of measurements is not associated with the particular time position (aligning the data in series to identify missing data items, as described in [0026]; with further reference to data gaps, as described in [0027]);
assigning a missing measurement to the measurement that was not associated with the particular time position (interpolation or fusion of data sets to replace data gaps, as described in [0027]).
Morales generally discloses a technique for correlating data sets for the purpose of inferring attributes of viewership (as described in [0029]).  However, Morales does not describe the technique in sufficient detail as to demonstrate generating, using the hardware processor, a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item.
In a similar field of invention, Lee teaches a method and system for aggregating data associated with a presentation of media and producing an effectiveness score (Abstract).  In particular, Lee demonstrates generating, using the hardware processor, a media quality score based on the plurality of measurements include the missing measurement for the presentation of the content item (process of Fig. 7 including generating an effectiveness score associated with the presentation of media content at a first and second time, as described in [0083,0088,0089]).
Both Morales and Lee teach similar techniques for collecting and correlating viewership data across instances of consumption.  Lee further discloses a known technique for generating a media quality score based on the collected viewership data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewership data collecting and correlating technique of Morales to include the media quality score generation technique of Lee in order to provide a means for determining an effectiveness of the presentation of the media (as Lee suggest in [0089]).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morales and Lee in view of Gurha (US 2016/0007083 A1 “Gurha”).
In regards to Claim 5, the combination of Morales and Lee teaches the method of claim 4, but does not explicitly demonstrate further comprising:
determining that a measurement stream of the plurality of measurement streams is relatively constant over the presentation of the content item; and
determining that the measurement stream should no longer be collected in response to determining that the measurement stream is relatively constant over the presentation of the content item.
In a similar field of invention, Gurha teaches a method and system for monitoring audience member interaction with multimedia content (Abstract).  In particular, Gurha demonstrates:
determining that a measurement stream of the plurality of measurement streams is relatively constant over the presentation of the content item (user behavior pattern including the detection of constant attention at 1207 of Fig. 12A, as described in [0111,0214,0341]); and
determining that the measurement stream should no longer be collected in response to determining that the measurement stream is relatively constant over the presentation of the content item (operations of ACEM Server 220 for determining a pulsing schedule, as described in [0320,0341]).
Both Lee and Gurha teach similar techniques for monitoring an end user’s interaction with multimedia content.  Gurha further discloses a known technique for controlling a measurement stream in response to the detection of consistent user behavior.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user monitoring technique of Lee to include the measurement stream control technique of Gurha in order to improve the efficiency of the measurement system (as Gurha suggest in [0111]).
In regards to Claim 6, the combination of Morales, Lee, and Gurha teach the method of claim 5, further comprising modifying the browser code to receive a single measurement associated with the measurement stream, wherein the measurement stream is inhibited from being collected (Gurha: ACEM may not proceed with further analysis based on a detection of user behavior including viewership, as described in [0111]).
Both Lee and Gurha teach similar techniques for monitoring an end user’s interaction with multimedia content.  Gurha further discloses a known technique for controlling a measurement stream in response to the detection of consistent user behavior.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user monitoring technique of Lee to include the measurement stream control technique of Gurha in order to improve the efficiency of the measurement system (as Gurha suggest in [0111]).
In regards to Claim 7, the combination of Morales, Lee, and Gurha teach the method of claim 5, further comprising reducing a sampling rate associated with the measurement stream (Gurha: decrease sampling frequency in response to the detection of particular events, as described in [0341]).
Both Lee and Gurha teach similar techniques for monitoring an end user’s interaction with multimedia content.  Gurha further discloses a known technique for controlling a measurement stream in response to the detection of consistent user behavior.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user monitoring technique of Lee to include the measurement stream control technique of Gurha in order to improve the efficiency of the measurement system (as Gurha suggest in [0111]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morales and Lee in view of Champy et al. (US 2018/0033054 A1 “Champy”).
In regards to Claim 15, the combination of Morales and Lee teaches the method of claim 1, but does not explicitly demonstrate wherein the plurality of measurement streams includes a brand safety measurement stream, wherein the brand safety measurement stream includes a brand safety measurement score for each frame of the content item.
In a similar field of invention, Champy teaches a method and system for managing and producing an advertisement campaign (Abstract).  Champy further discloses wherein the plurality of measurement streams includes a brand safety measurement stream, wherein the brand safety measurement stream includes a brand safety measurement score for each frame of the content item (operations of Opportunity Characterization Engine 122 including a verification signal indicating brand safety, as disclosed in [0036]).
Both Lee and Champy teach similar techniques for evaluating an advertisement environment.  Champy further discloses a known technique for determining brand safety with respect to advertisement presentation opportunities.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the content quality score technique of Lee to include the band safety indication of Champy in order to protect advertisers from being associated with objectionable content (as Champy suggest in [0036]).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morales and Lee in view of James et al. (US 2017/0236148 A1 “James”).
In regards to Claim 17, the combination of Morales and Lee teaches the method of claim 1, further comprising:
generating a plurality of media quality scores based on the presentation of content items (Lee: process of Fig. 7 including generating multiple effectiveness scores, as described in [0089]);
receiving outcome information associated with each of the content items (Lee: delivering a first and second effectiveness score, as described in [0089]);
However, the combination does not explicitly demonstrate associate each of the plurality of media quality scores with a predicted outcome.
In a similar field of invention, James teaches a method and system for managing the distribution of multimedia content based on factors including user interaction (Abstract).  James further discloses associate each of the plurality of media quality scores with a predicted outcome (operations of Content Performance Model 234 for predicting one or more levels of user interaction with content, as described in [0063]).
Both Lee and James teach similar techniques for evaluating a user’s interaction with advertisement content.  James further discloses a known technique for predicting performance outcomes with respect to user interaction.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the content quality score technique of Lee to include the prediction technique of James in order to increase the efficiently of the advertisement campaign (as James suggest in [0004]).
In regards to Claim 18, the combination of Morales, Lee, and James teaches the method of claim 17, wherein the outcome information includes at least one of a lift and a conversion (James: level of user interaction including volume of conversions, as described in [0043]).
Both Lee and James teach similar techniques for evaluating a user’s interaction with advertisement content.  James further discloses a known technique for predicting performance outcomes with respect to user interaction.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the content quality score technique of Lee to include the prediction technique of James in order to increase the efficiently of the advertisement campaign (as James suggest in [0004]).
In regards to Claim 19, the combination of Morales, Lee, and James teaches the method of claim 17, further comprising optimizing the predicted outcome associated with the content item by optimizing the media quality score of the content item (James: parameters for optimizing a content distribution campaign, as described in [0036]).
Both Lee and James teach similar techniques for evaluating a user’s interaction with advertisement content.  James further discloses a known technique for predicting performance outcomes with respect to user interaction.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the content quality score technique of Lee to include the prediction technique of James in order to increase the efficiently of the advertisement campaign (as James suggest in [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PR/Examiner, Art Unit 2426                                                                                                                                                                                                        

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426